Citation Nr: 9914437	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-03 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that granted service connection for PTSD and 
assigned a 10 percent evaluation effective August 15, 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is manifested by nightmares, 
flashbacks, sleep disturbance, irritability, difficulty 
concentrating, exaggerated startle response, hypervigilance, 
feelings of detachment from others, diminished interest in 
significant activity, intense psychological distress and 
exposure to events that symbolize or resemble traumatic 
events in Vietnam, and impaired judgment and insight to an 
extent that there is total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been afforded multiple VA 
examinations and personal hearings, and treatment records 
have been obtained.  The Board is satisfied that all 
necessary assistance has been provided regarding the claim, 
and that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
PTSD.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The report of a November 1997 VA psychiatric examination 
reflects that the veteran reported that he had stopped 
drinking in June of 1997.  The veteran reported difficulty 
sleeping and thinking a lot about Vietnam, almost every day.  
He reported nightmares for several years and indicated that 
he could not form close relationships.  He reported becoming 
angry and irritable easily and had only one older gentleman 
who was his friend.  He reported flashbacks 2 or 3 times a 
month and that loud noises startled him.  He reported 
nightmares every day and he did not like to talk about the 
war.  He avoided events that reminded him of the war and had 
negative thoughts about the future.  He had difficulty 
concentrating.  He was hypervigilant.  He was oriented to 
time, place and person, and memory for recent and past events 
was intact.  His insight was good and his judgment was good.  
The diagnoses included PTSD and the global assessment of 
functioning (GAF) score was indicated to be 45.  

The report of a March 1998 VA psychiatric examination 
reflects that the veteran reported being sober for two weeks 
following inpatient detoxification.  He complained of being 
very depressed.  He was haggard looking in appearance and 
there was diminished psychomotor activity.  His mood was very 
depressed and he reported difficulty falling and staying 
asleep.  He indicated that he became very irritable at times 
and had trouble concentrating.  He had an exaggerated startle 
response and was hypervigilant.  He felt detached from others 
and did not have any friends except a 72-year-old man.  There 
was markedly diminished interest in activity and inability to 
recall an important aspect of Vietnam.  He had recurrent and 
intrusive distressing recollections of Vietnam and recurrent 
distressing dreams.  He had intense psychological distress at 
exposure to events that symbolized or resembled an aspect of 
the traumatic event including anniversaries of the trauma.  
His affect was appropriate and he was oriented to time, 
place, and person.  Judgment and insight were impaired.  The 
diagnoses included PTSD and the GAF score was indicated to be 
40, both currently and in the past.  The examiner commented 
that the veteran had classic symptoms of PTSD with depression 
and anxiety.  It was clinically opined that the veteran had 
severe impairment of his social and industrial adaptability 
and was not able to have any gainful employment.  

The veteran filed his claim for PTSD in August 1997.  His 
PTSD has been evaluated under Diagnostic Code 9411, in effect 
from November 7, 1996.  Diagnostic Code 9411 provides that 
where there is total occupational and social impairment, due 
to such symptoms as:  Gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, a 
100 percent evaluation will be assigned.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed., (DSM-IV) indicates that a GAF score of 41 to 50 
reflects serious symptoms or any serious impairment in 
social, occupational, or school functioning, such as no 
friends, or unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood.  

A review of the record reflects that the veteran has been 
unemployed during the pendency of this appeal.  The record 
further reflects that the veteran has been found to be 
disabled for Social Security purposes.  The Board observes 
that the report of a March 1998 VA examination reflects that 
the veteran is unemployable due to multiple medical 
conditions listed in that report.  However, the Board, in its 
determination herein, has limited its consideration to the 
effect of the veteran's PTSD on his occupational and social 
impairment.  The competent medical evidence does indicate 
that the veteran has persistent delusions and hallucinations 
in the form of daily nightmares and multiple flashbacks per 
month.  Further, he does exhibit grossly inappropriate 
behavior through startle response and hypervigilance and 
intense psychological distress at exposure to events that 
symbolize or resemble an aspect of the traumatic event he 
experienced in Vietnam.  His judgment and insight are also 
impaired and he has trouble concentrating.  While he does not 
experience disorientation to time or place or memory loss for 
names of close relatives, own occupation, or own name, his 
impairment due to PTSD had been described as severe with 
respect to his social and industrial adaptability and it has 
been indicated that he is not able to have gainful 
employment.  The Board notes that at the time the veteran's 
GAF scores were indicated to be 45 and 40 a diagnosis of 
alcohol dependence was rendered, but in each case the veteran 
was not drinking at the time of those examinations.  
Therefore, the Board concludes that the impairment reported 
at the time of those examinations was associated with his 
PTSD.  With consideration of the symptoms identified by 
competent medical evidence and the opinion offered by the 
more recent examiner, the Board concludes that the evidence 
is in equipoise with respect to whether or not the symptoms 
associated with the veteran's PTSD more nearly result in 
total occupational and social impairment.  In resolving all 
doubt in the veteran's behalf, a 100 percent evaluation for 
PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.  Further, the Board 
finds that staged ratings, as provided for in Fenderson v. 
West, 12 Vet. App. 119 (1999), are not warranted since the 
veteran's PTSD has been consistently described as being 
essentially the same from the time of filing his claim, 
noting that the more recent examination assigns the GAF score 
as 40 currently and in the past and the initial examination 
assigned the GAF score as 45.  


ORDER

An increased rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

